Case 1:18-bk-12831-SDR          Doc 61 Filed 01/31/19 Entered 01/31/19 13:06:01                  Desc
                                 Main Document    Page 1 of 2

                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE

In re:
                                                  )
 Darryl Vance Angel                               )       Case No. 1:18-BK-12831-SDR
 Sandra Kay Angel                      )
          Debtor(s)                    )     Chapter 7
______________________________________________________________________________

                    OBJECTION TO MOTION TO LIFT STAY
______________________________________________________________________________

  Comes Jerrold D. Farinash, Trustee, by and through Farinash & Stofan, and hereby objects to the

Motion to Lift Stay filed on behalf of Nationastar LLC d/b/a Mr. Cooper (Docket No. 58) on the

grounds there appears to be an issue with the legal description in the Deed of Trust. The Order

should lift the stay only as to Lot 2, Darryl Angel Property as shown by Plat in Plat Book 2 Page 364.



                                               Respectfully submitted,

                                               FARINASH & STOFAN

                                               By s/ Jerrold D. Farinash
                                               Jerrold D. Farinash (10220)
                                               Attorneys for Trustee
                                               100 West M L King Blvd., Ste. 816
                                               Chattanooga, TN 37402
                                               jdf@8053100.com
                                               (423) 805-3100

                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the Objection to Motion to Life Stay was properly
served on the following creditors and/or parties at interest by the method indicated and on the date
entered below:

       Electronically mailed by ECF to all those shown on the Notice of Electronic Filing Receipt
issued by the Clerk of Court, and specifically:

         U.S. Trustee - Ustpregion08.cn.ecf@usdoj.gov

       All remaining creditors and/or parties in interest were serviced via first class United States
mail with sufficient postage to ensure deliver to its destination at the address indicated
below:
Case 1:18-bk-12831-SDR       Doc 61 Filed 01/31/19 Entered 01/31/19 13:06:01   Desc
                              Main Document    Page 2 of 2


Seth Greenhill, Esq.
Padgett Law Group
6267 Old Water Oak Road, Suite 203
Tallahassee, FL 32312

Darryl Vance Angel
P.O. Box 898
Pikeville, TN 37367

Sandra Kay Angel
P.O. Box 898
Pikeville, TN 37367

W. Thomas Bible, Jr.
Tom Bible Law
6918 Shallowford Road, Suite 100
Chattanooga, TN 37421


Service was done on: January 31, 2019
                                                   s/ Jerrold D. Farinash
                                              Jerrold D. Farinash
